ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-07-10_ORD_01_NA_05_FR.txt. 265

OPINION INDIVIDUELLE DE M. DUGARD
[Traduction]

Circonstances à prendre en considération au moment de décider s'il convient
de radier une affaire du rôle — Incompétence manifeste justifiant la radiation du
rôle en l'absence de toute possibilité raisonnable d'établir la compétence de la
Cour dans la suite de la procédure — Caractère manifestement infondé des
chefs de compétence invoqués en la présente espèce Nécessité de rayer
l'affaire du rôle — Expression de la crainte de voir les observations également
adressées par la Cour à l'une et l'autre Partie au sujet de la situation donner lieu
à une interprétation abusive.

 

1. Si je souscris à l'ordonnance de la Cour lorsque celle-ci rejette la
demande en indication de mesures conservatoires présentée par la Répu-
blique démocratique du Congo, je ne puis m'y rallier lorsqu'elle décide de
ne pas rayer l'affaire de son rôle.

2. Pendant longtemps, la question s’est posée de savoir si les ordon-
nances indiquant des mesures conservatoires, rendues au titre de l’ar-
ticle 41 du Statut de la Cour internationale de Justice, avaient ou non
un caractère obligatoire. Dans l'affaire LaGrand, la Cour a tranché: ces
ordonnances s'imposent aux Etats (LaGrand (Allemagne c. Etats-Unis
d'Amérique), arrêt, C.1J. Recueil 2001, p. 498-508, par. 92-116). Par
suite de cette décision, les mesures conservatoires revêtiront désormais
une importance plus grande que par le passé, et les Etats se sentiront
davantage encouragés à en requérir l’indication. Dans ces conditions, la
Cour doit, au moment de rendre des ordonnances indiquant des mesures
conservatoires, faire preuve de prudence lorsque les chefs de compétence
invoqués suscitent des doutes sérieux, et de rigueur dans sa réponse aux
demandes en indication de mesures conservatoires lorsque la base de
compétence invoquée par le requérant est manifestement absente. Faute
d’adopter une telle attitude, la Cour se verra inondée de telles demandes.

3. La Cour s’est exprimée clairement sur la nécessité de procéder avec
prudence avant d'indiquer des mesures conservatoires dans les cas où les
bases invoquées pour établir sa compétence au fond sont inadéquates'.
Dans l'affaire relative à la Licéité de l'emploi de la force ( Yougoslavie c.
Belgique), elle a estimé ne pouvoir faire droit à une demande en indica-
tion de mesures conservatoires «que si les dispositions invoquées par le
demandeur semblent prima facie constituer une base sur laquelle la com-

' Pour un historique de la jurisprudence sur ce sujet, voir l'opinion individuelle de
M" Higgins dans l'affaire relative à la Licéité de l'emploi de la force ( Yougoslavie c.
Belgique). mesures conservatoires, ordonnance du 2 juin 1999, C.J. Recueil 1999 (1),
p. 164-168, par. 12-25.

50
ACTIVITÉS ARMÉES (OP. IND. DUGARD) 266

pétence de la Cour pourrait être fondée» (Licéité de l'emploi de la force
( Yougoslavie c. Belgique), mesures conservatoires, ordonnance du 2 juin
1999, C.J. Recueil 1999 (I), p. 132, par. 21). Cette condition est réaf-
firmée par la Cour dans la présente ordonnance (par. 58).

4. La jurisprudence de la Cour est moins explicite sur ce que celle-ci
devrait, le cas échéant, faire lorsque la partie demandant l'indication de
mesures conservatoires n’est pas parvenue à établir une base de compé-
tence prima facie sans doute parce que, avant les instances relatives à la
Licéité de l'emploi de la force introduites par la Yougoslavie contre dix
Etats membres de l'OTAN en 1999, il n’y avait eu aucune affaire dans
laquelle la partie demandant l'indication de mesures conservatoires n'avait
pas été en mesure d’établir une telle base de compétence. S'agissant de ces
dix affaires, la Cour s’est interrogée sur la marche à suivre en pareilles
circonstances, et a conclu que deux d’entre elles —- celles portées devant
la Cour par la Yougoslavie contre Espagne et les Etats-Unis — devaient
être rayées du rôle. Dans ces deux cas, la Cour a jugé que, étant «mani-
festement» incompétente du fait, entre autres, des réserves émises par
l'Espagne et les Etats-Unis d'Amérique à l'égard de la convention sur le
génocide pour exclure la compétence de la Cour, elle devait rayer de son
rôle les affaires en question au motif que:

«dans un système de juridiction consensuelle, maintenir au rôle
général une affaire sur laquelle il apparaît certain que la Cour ne
pourra se prononcer au fond ne participerait assurément pas d’une
bonne administration de la justice» (Licéité de l'emploi de la force
{ Yougoslavie c. Espagne), mesures conservatoires, ordonnance du
2 jum 1999, CLS. Recueil 1999 (11), p. 773, par. 35; Licéité de
l'emploi de la force (Yougoslavie €. Etats-Unis d'Amérique),
mesures conservatoires, ordonnance du 2 juin 1999, C.IJ. Recueil
1999 (IT), p. 925, par. 29).

Concernant les huit autres requêtes formées par la Yougoslavie contre
des Etats membres de l'OTAN qui étaient parties à la convention sur le
génocide mais n’avaient pas exclu par une réserve la compétence de la
Cour, celle-ci a estimé que, bien qu'elle ne fût pas en mesure de conclure,
«à ce stade de la procédure», que les actes imputés par la Yougoslavie
aux Etats défendeurs entraient dans les prévisions de la convention sur le
génocide et que l’article IX de la convention constituait, de ce chef, une
base sur laquelle la Cour pouvait s'appuyer pour exercer sa compétence,
la Yougoslavie aurait la possibilité de développer à un stade ultérieur ses
arguments à cet égard. En conséquence, la Cour a refusé de rayer ces
affaires de son rôle.

5. Il n'est pas dans mes intentions d'examiner en détail le raisonne-
ment de la Cour sur ce point. Je me bornerai à préciser que celle-ci s’est
prononcée dans ces affaires au vu des circonstances propres à chacune
d’elles, sans essayer de fixer de critère général permettant de déterminer
les cas où elle se trouve manifestement dépourvue de compétence. Dans

51

 
ACTIVITÉS ARMEES (OP. IND. DUGARD) 267

le cadre des mémes affaires, un certain nombre de juges se sont, a titre
individuel, exprimés plus en détail. M™° Higgins a ainsi déclaré que:

«{s’]il apparaît clairement, sans l’ombre d’un doute, que fla Cour]
n’est pas compétente pour connaître d’une affaire donnée, la bonne
administration de la justice impose de rayer immédiatement l'affaire
du rôle in limine» (Licéité de l'emploi de la force ( Yougoslavie c.
Belgique), mesures conservatoires, ordonnance du 2 juin 1999, CIT.
Recueil 1999 (I), p. 169, par. 29).

M. Gaja a soutenu que, s'agissant de «la situation dans laquelle le
demandeur invoque une clause juridictionnelle figurant dans un traité,
mais n’a pas prouvé qu’il existe un lien raisonnable entre le différend sou-
mis à la Cour et le traité énonçant ladite clause», l'affaire ne devrait être
rayée du rôle «qu’au cas où il ne serait pas possible d'établir un tel lien
aux stades ultérieurs de la procédure» (Licéité de l'emploi de la force
( Yougoslavie c. Italie}, mesures conservatoires, ordonnance du 2 juin
1999, CLJ. Recueil 1999 (1), p. 502). Il poursuivait en ces termes:

«Quand, au contraire, on peut imaginer qu'un tel lien raisonnable
soit ultérieurement établi, rayer Paffaire du rôle serait une solution
trop radicale. I] faudrait par conséquent donner à l'Etat demandeur
l’occasion de développer sa position dans un mémoire — que ses
arguments soient ou non valables.» (Ibid. )

M. Oda, qui a jugé que l’ensemble des dix instances introduites par la
Yougoslavie contre les Etats membres de l'OTAN devaient être rayées du
rôle, a fait valoir à ce sujet qu’une conclusion de la Cour suivant laquelle
«il n'existe pas même une base de compétence prima facie» à l'égard
d’une demande en indication de mesures conservatoires

«doit être interprétée comme revenant à décider qu’elle n’a aucune
compétence pour connaître des requêtes, sans lui laisser la moindre
possibilité de se pencher sur ces affaires et d’examiner ultérieurement
la question de sa compétence» (Licéité de l'emploi de la force ( You-
goslavie c. Belgique), mesures conservatoires. ordonnance du 2 juin
1999, C.I.J. Recueil 1999 (I), p. 159, par. 27).

6. En soutenant que l'affaire devrait être automatiquement rayée du
rôle dès lors que la Cour a conclu, au stade de la démarche en indication
de mesures conservatoires, qu’il n’existe pas de base de compétence prima
facie, M. Oda prône probablement une solution trop radicale, en ce sens
que celle-ci ne permet pas de prendre en considération les circonstances
propres à chaque espèce. Il semblerait par conséquent plus sage d’adop-
ter, à l'égard du critère d’«incompétence manifeste», des principes d’inter-
prétation qui permettraient à la Cour de tenir compte d'éléments tels que
l'historique de la requête, la probabilité que le demandeur puisse, dans la
suite de la procédure, mettre en évidence l’existence d’un lien raisonnable
entre le différend et le traité invoqué pour fonder la compétence de la
Cour (comme le suggère M. Gaja), et la perspective que soient remplies

52
ACTIVITÉS ARMEES (OP. IND. DUGARD) 268

toutes les conditions préalables a l’établissement de la compétence. De tels
principes pourraient être subsumés sous le critère du caractère raison-
nable; une affaire devrait être rayée du rôle dès lors qu’il ne serait pas raison-
nablement possible, au vu des faits exposés dans la requête infructueuse
et des circonstances entourant celle-ci, que son auteur soit par la suite en
mesure de fonder la compétence de la Cour sur les instruments invoqués
à cet effet dans sa demande en indication de mesures conservatoires.

7. Dans la présente espèce, la Cour a, à juste titre, jugé que les instru-
ments invoqués par le demandeur ne fournissaient, prima facie, aucune
base à sa compétence. Elle n’est toutefois pas allée jusqu’à conclure à une
«incompétence manifeste» qui justifierait que l’affaire soit rayée du rôle
(ordonnance, par. 91). La Cour ne motive pas clairement cette conclu-
sion, mais laisse entendre que si le demandeur n’a été en mesure, «à ce
stade de la procédure», ni de satisfaire aux conditions préalables pour
fonder la compétence de la Cour, ni de démontrer l'existence d’un lien
entre le différend soumis à celle-ci et les traités invoqués pour fonder sa
compétence (ordonnance, par. 79-82 et 88), il pourrait néanmoins y par-
venir dans la suite de l'instance (ordonnance, par. 90). A mon sens, cette
conclusion place trop haut le seuil d’«incompétence manifeste» dans les
circonstances de la présente espèce et crée ainsi un dangereux précédent
pour la Cour.

8. Dans sa requête, le Congo a invoqué huit instruments pour fonder
la compétence de la Cour, dont six n’offrent manifestement aucune base
de compétence, si minime soit-elle — comme la Cour l’a montré dans son
ordonnance. La convention de 1984 contre la torture ne fournit aucune
base de compétence, le Rwanda n'étant pas partie à cette convention
(ordonnance, par. 61). La convention de 1966 sur la discrimination
raciale et la convention de 1948 sur le génocide, à l'égard desquelles le
Rwanda a émis une réserve concernant la compétence de la Cour, ne
peuvent non plus fournir de base de compétence (ordonnance, par.
67-72). La convention de Vienne sur le droit des traités ne s'applique
pas en l'espèce, attendu qu'il n'existe entre le Congo et le Rwanda
aucun différend au sujet d’un conflit entre un traité et une norme impéra-
tive de droit international, tel que visé aux articles 53 et 66 (ordonnance,
par. 75), pas plus que ne s’applique la convention Unesco, en l’absence
de tout différend, au sens du paragraphe 2 de l’article IX, qui opposerait
le Congo au Rwanda quant à l'interprétation de cet instrument (ordon-
nance, par. 85). La Constitution de l'Organisation mondiale de la Santé
met à la charge, non des Etats membres, mais de l'OMS l'obligation de
promouvoir la santé (art. | et 2). L’article 75 de la Constitution de
POMS ne peut dès lors conférer de compétence a la Cour pour con-
naitre d’une allégation selon laquelle un Etat aurait nui a la santé de
personnes vivant dans un autre Etat (ordonnance. par. 82).

9. Ainsi, seules pourraient fournir une base de compétence les clauses
compromissoires de la convention de Montréal pour la répression d’actes
illicites dirigés contre la sécurité de l’aviation civile (dénommée ci-après la
«convention de Montréal»), et de la convention sur l'élimination de

53
ACTIVITÉS ARMÉES (OP. IND. DUGARD) 269

toutes les formes de discrimination à l'égard des femmes (dénommée ci-
après la «convention sur la discrimination à l’égard des femmes»).

10. La thèse selon laquelle cette compétence serait fondée sur Par-
ticle 14 de la convention de Montréal doit être replacée dans son contexte
historique. En 1999, le Congo avait soumis à la Cour une requête sem-
blable à celle qui a introduit la présente espèce, en cherchant à fonder la
compétence de la Cour sur la clause compromissoire figurant dans cette
convention, au motif que, en 1998, les forces du Rwanda, de l'Ouganda
ou du Burundi auraient abattu un aéronef civil. Le Rwanda ayant
répondu dans son mémoire à cette allégation en montrant que le Congo
n'avait pas défini la nature du différend ni satisfait aux conditions préa-
lables relatives à la négociation ou à l'arbitrage énoncées à l’article 14 de
la convention, le Congo a fait savoir à la Cour, le 15 janvier 2001, qu'il
souhaitait se désister de l’instance mais «se réserv[ait] la possibilité de
faire valoir ultérieurement de nouveaux chefs de compétence de la Cour»
(CL. J. Annuaire 2000-2001, n° 55, p. 286). Dans la requête qui est à l’ori-
gine de la présente espèce, le Congo a de nouveau soutenu que la Cour
était compétente pour connaître du différend en vertu de l’article 14 de la
convention de Montréal, en invoquant l'incident de l’aéronef civil abattu
en 1998, mais n’a cependant demandé à la Cour l'indication d'aucune
mesure conservatoire en rapport avec des droits que le Congo tiendrait de
cette convention (ordonnance, par. 88). Le Congo n’a pas non plus ne
fût-ce que laissé entendre qu'il aurait fait la moindre tentative, avant ou
après le retrait de sa précédente requête en Janvier 2001, pour engager des
négociations ou organiser une procédure d’arbitrage en vue de régler le
différend né de l’incident aérien de 1998, et ce alors même que, en 2000,
le Rwanda avait, dans son mémoire, attiré l’attention du Congo sur le
fait que l'argumentation de ce dernier concernant la compétence s’en
trouvait dés lors viciée. De l’accumulation d’exceptions à une compétence
de la Cour fondée sur l’article 14 de la convention de Montréal — non-
respect des conditions préalables permettant de fonder cette compétence,
absence de définition de la nature du différend ou d’une demande en indi-
cation de mesures conservatoires en rapport avec des droits que le Congo
tiendrait de la convention et résurrection d’un grief datant de 1998 sous
la forme d’une demande en indication de mesures conservatoires en
2002 —, il ressort très nettement que cette convention ne fournit mani-
festement pas de base de compétence. Pour reprendre les mots de
M"™* Higgins (voir paragraphe 5 ci-dessus), il «apparaît clairement,
sans l'ombre d’un doute, que [la Cour] n’est pas compétente» en la présente
espèce au titre de la convention de Montréal. En outre, le désistement
survenu en 2001 dans une instance fondée sur ce chef de compétence
et le rejet, dans la présente espèce, de cet argument relatif à la compé-
tence démontrent qu’il n’existe pas de réelle possibilité qu’un lien raison-
nable entre le différend soumis à la Cour et l’article 14 de la conven-
tion de Montréal puisse être établi dans la suite de la procédure (voir
l'observation formulée par M. Gaja, paragraphe 5 ci-dessus).

11. Il est clair que les femmes ont souffert de manière disproportion-

54

 
ACTIVITÉS ARMEES (OP. IND. DUGARD) 270

née du conflit qui se déroule dans l’est du Congo. Elles ont été violées,
torturées, mutilées, assassinées, et délibérément exposées au VIH par des
forces usant de la violence sexuelle en guise d’instrument de terreur et
d’arme de guerre. Les crimes de cette nature relèvent du droit internatio-
nal humanitaire, qui assimile à des crimes contre l’humanité les actes sui-
vants: «viol, esclavage sexuel, prostitution forcée, grossesse forcée, stéri-
lisation forcée et toute autre forme de violence sexuelle de gravité
comparable» (art. 7, par. 1, du statut de Rome de la Cour pénale inter-
nationale, 1998), et prévoit dans ces cas une responsabilité pénale indivi-
duelle et des peines. I] demeure difficile de savoir si la convention sur
l'élimination de la discrimination à l’égard des femmes, qui fait obliga-
tion aux Etats d'adopter des mesures tendant à supprimer de leur législa-
tion et de leur pratique toute discrimination mais n’impose en vue de sa
mise en œuvre effective aucune procédure (telle que celle afférente aux
différends entre Etats prévue par l'article 11 de la convention sur la dis-
crimination raciale), constitue un instrument adapté à la protection des
femmes dans des conflits armés.

La Cour n'était toutefois pas appelée à examiner cette question
puisque le Congo n’a pas apporté la preuve, fût-ce prima facie, qu'il avait
rempli les conditions requises pour fonder la compétence de la Cour au
titre de l’article 29 de la convention (ordonnance, par. 79). Il n’a apporté
aucune preuve de l’existence d’un différend avec le Rwanda concernant
Pinterprétation ou l'application de la convention; aucune preuve, non
plus, qu'il ait tenté de régler par voie de négociation ou dans le cadre
d'une procédure d'arbitrage un quelconque différend relevant de cette
convention. La triste réalité est que le différend opposant le Congo au
Rwanda ne porte pas sur les droits ou le traitement des femmes, mais sur
le conflit armé au Congo. Cela a été clairement indiqué par le Congo lui-
même durant les plaidoiries lorsque, en réponse au Rwanda qui avait
invoqué l'absence de négociations ou de demande d’arbitrage telles que
prévues par la clause compromissoire de la convention sur la discrimina-
tion à l'égard des femmes, il a déclaré que le Rwanda avait rejeté ses pro-
positions de «règlement de certains conflits spécifiques dans le cadre de
l'arbitrage» à l’occasion de diverses conférences et réunions (ordonnance,
par. 51).

Dans ces circonstances, il est évident qu’il n’existe aucune possibilité
raisonnable que l’article 29 de la convention sur la discrimination a
l'égard des femmes offre à la Cour une base de compétence pour con-
naitre du différend opposant actuellement les Parties au sujet du conflit
armé qui se déroule dans l’est du Congo. Cette disposition n'offre mani-
festement aucune base à la compétence de la Cour, puisqu'il ne sau-
rait être raisonnablement envisagé que le demandeur puisse être ultérieure-
ment en mesure d'établir un lien entre le différend qui est soumis à la Cour
et ledit article 29.

12. Je me suis attaché à démontrer que, pris séparément, aucun des
huit instruments dont se prévaut le demandeur pour fonder la compé-
tence de la Cour en l’espèce n’offre de base de compétence prima facie, ni

55

 
ACTIVITÉS ARMÉES (OP. IND. DUGARD) 271

pour le moment ni pour la suite de la procédure. Il y a donc incompé-
tence manifeste. Cette conclusion s’impose avec davantage de force encore
si l’on considère les huit instruments conjointement, Le demandeur tente
désespérément d'établir la compétence de la Cour en l’espèce. Il a mis en
avant huit instruments dans l’espoir que leur effet conjugué compenserait
limpossibilité pour chacun d’entre eux de fournir à lui seul une base de
compétence. La Cour aurait dû exprimer son mécontentement à l'égard
de ce procédé en rayant l'affaire de son rôle.

*
* *

13. Les troubles civils et les conflits armés ont, au cours de la derniére
décennie, causé de graves souffrances aussi bien au Rwanda qu’au Congo.
Dans la présente ordonnance, la Cour ne se prononce pas sur la conduite
de l’une ou lautre des Parties. Elle se déclare à Juste titre préoccupée par
les souffrances humaines qui sont à déplorer dans l’est du Congo, et
appelle les Etats de la région à respecter la primauté du droit (ordon-
nance, par. 54-56 et 93). On ne saurait inférer du fait que le Rwanda est
l'Etat défendeur en la présente instance que les observations de la Cour
s’appliquent davantage à lui qu’au Congo. Pas plus qu’on ne saurait infé-
rer du refus du Rwanda de reconnaître la compétence de la Cour en
l'espèce que celui-ci a quelque chose à cacher. Le Rwanda a simplement
exercé le droit qui est le sien de ne pas consentir à la compétence de la
Cour, un droit qui constitue la pierre angulaire de l’ordre international
existant, dans lequel le règlement judiciaire est subordonné au consente-
ment des parties (ordonnance, par. 57 et 92).

L’exhortation adressée par la Cour aux Etats pour que ceux-ci agissent
en conformité avec le droit international, en particulier le droit interna-
tional humanitaire, vise l’ensemble des Etats de la région, dont le Congo
et le Rwanda. Elle ne préjuge en rien des questions soulevées en la pré-
sente espèce.

{Signé) John DUGARD.

56
